PER CURIAM.
Daniel Dahlquist appeals the dismissal of his administrative appeal by the Unemployment Appeals Commission. Unfortunately, Mr. Dahlquist failed to file his appeal of the decision of the unemployment compensation appeals referee within the time period allowed by section 443.151(4)(b)4, Florida Statutes (2004). We have fully reviewed the explanation filed with the Commission by Mr. Dahl-quist concerning his confusion with respect to the statutory time periods allowed for his appeal. We conclude, however, that the Commission acted appropriately in dismissing the appeal.
AFFIRMED.
PETERSON, MONACO and TORPY, JJ., concur.